Citation Nr: 1822981	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  16-54 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for diabetes mellitus.

2. Entitlement to service connection for hypertensive heart disease, to include as due to herbicide exposure.

3. Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision issued by the Department of Veterans Affairs (VA) Reginal Office (RO) in Manila, the Republic of the Philippines. 

The Veteran filed a claim for a total disability rating based on individual unemployability (TDIU) in March 2018.  The RO is currently reviewing this claim and it is not before the Board at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. Diabetes mellitus is manifested by subjective complaints of dietary restrictions and lifestyle changes; objective findings include the use of oral medication for control but not regulation of activities.

2.  Hypertensive heart disease was not shown in service and is not otherwise etiologically related to service, to include herbicide exposure; ischemic heart disease is not shown.

3. A low back disorder, diagnosed as spondylosis, was not shown in service and is not causally or etiologically related to service.



CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, Diagnostic Code (DC) 7913 (2017).

2. Hypertensive heart disease was not incurred in service, to include as due to herbicide exposure.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3. A low back disorder was not incurred in service.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Diabetes

Disability ratings are determined by the applications of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Diabetes mellitus is rated under DC 7913 which provides a 40 percent rating when insulin, a restricted diet, and regulation of activities are required.  What distinguishes the schedular criteria for the 20 percent rating for diabetes from the next higher 40 percent rating is that in addition to requiring insulin or an oral hypoglycemic agent, and a restricted diet, the 40 rating percent requires regulation of activities.  

The rating schedule defines "regulation of activities" to mean "avoidance of strenuous occupational and recreational activities."  This definition appears in the parentheses after the phrase "regulation of activities" in the rating criteria for a 100 percent rating in DC 7913.  The term "regulation of activities" means that a claimant must have a medical need to avoid not only strenuous occupational activity, but also strenuous recreational activity.  Medical evidence is required to show that occupational and recreational activities have been restricted. 

A review of the medical evidence shows that the Veteran's diabetes mellitus requires the use of insulin and a restricted diet but not regulation of activities.  Specifically, a November 2015 VA diabetes examination report noted that his diabetes was managed by a restricted diet and he was prescribed an oral hypoglycemic agent.  The examiner specifically found that the Veteran did not require regulation of activities.  This evidence weighs against the claim.

The Board has considered the Veteran's lay statements that he walks for one hour six days a week, that he has changed his lifestyle and barely attends parties, and has changed his diet in that he cannot eat rice or drink beer anymore. He has stated that if he did not exercise or diet, he would become hyperglycemic.  He also said reported that insulin made him sick so he stayed on oral medication.

As noted, the threshold difference between a 20 percent rating and a 40 percent rating is regulation of activities.  In this case, the medical evidence does not show that he needs to regulate his activities.  In fact, he has stated that he walks every day.  Exercising to avoid becoming hyperglycemic does not constitute regulation of activities.  Medical evidence is necessary to show that the Veteran must regulate his activities.  Thus, the medical evidence of record does not show regulation of activities.

The Board has also considered the Veteran's lay statements that his disability is worse.  While he is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, Layno v. Brown, 6 Vet. App. 465, 470 (1994), he is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's diabetes has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  Moreover, as the examiner has the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinion great probative value.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  In sum, after a careful review of the evidence of record, the benefit of the doubt rule is not applicable and the appeal is denied.

Service Connection Claims

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be established for a disability shown after service when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain diseases may also be established on a presumptive basis by showing that the disease manifested to a compensable degree within one year from the date of separation from service.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

Certain diseases may be presumed to have been incurred in service where a Veteran was exposed to herbicide agents, such as Agent Orange, while on active service, even when there is no evidence of such exposure during the period of service.  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2017).  Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307 (a)(6)(iii).  Generally, the regulation applies where an enumerated disease becomes manifest to a compensable degree at any time after active service.  38 C.F.R. § 3.307 (a)(6)(ii).

Under 38 U.S.C. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Hypertensive Heart Disease

First, the Veteran has been diagnosed with hypertensive heart disease, as shown by VA treatment records.  Therefore, a current disorder is shown.

As to entitlement to service connection based on exposure to herbicides in Vietnam, the Veteran is presumed to have been exposed to herbicide agents.  Nonetheless, hypertensive heart disease is not under the list of enumerated conditions in 38 C.F.R. § 3.309(e).  Therefore, service connection due to herbicide exposure is not warranted on a presumptive basis.   

Next, the Board will consider whether the Veteran is entitled to service connection on a non-presumptive direct-incurrence basis.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  To this end, a November 2015 VA examiner found that hypertensive heart disease was caused by nonservice-connected chronic hypertension.  By definition, this indicates that it was not due to herbicide exposure.  

In a December 2015 VA opinion, the examiner determined that the Veteran's hypertensive heart disease was less likely than not caused by exposure to herbicide agents.  The examiner reasoned that medical testing in November 2015 showed "Concentric left ventricular remodeling with good wall motion and contractility with normal systolic function."  This examiner interpreted this as denoting hypertensive heart disease.  

According to the examiner, concentric left ventricular remodeling was more of the effect of hypertension rather than coronary arteriosclerosis.  In addition, recent electrocardiogram (EKG) showed no evidence of myocardial ischemia.  The examiner stated that hypertensive heart disease was not an Agent Orange presumptive disability and the history of atrial fibrillation was likewise secondary to hypertensive heart disease. Therefore, the medical evidence does not support direct service connection based on herbicide exposure.

Next, the evidence does not support a finding of in-service incurred.  The Veteran's service treatment records are absent findings related to hypertensive heart disease.  The record reflects that he was first diagnosed with hypertension in 2011 and hypertensive heart disease in 2015, many years after service.  Moreover, the December 2015 VA examiner opined that hypertensive heart disease was less likely than not caused by service but was rather due to hypertension, which is not service-connected.   Therefore, the medical evidence does not support direct service connection.

Low Back Disorder

First, the Veteran has been diagnosed with a low back disorder, diagnosed as lumbar spondylosis, as shown by VA treatment records.  Therefore, a current disorder is shown.

Next, the Veteran contends that his low back disorder was caused by his service onboard ship where he carried heavy supplies over 50 pounds while still maintaining his balance; however, service treatment records are absent of complaints of, treatment for, or a diagnosis of a low back disorder.  At the time of discharge, his low back was clinically normal.  Therefore, a chronic low back disorder was not noted in service.

As the second element (in-service incurrence) is not demonstrated with respect to the low back, the medical evidence does not support a claim for direct service connection.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  

Moreover, post-service evidence reveals that the Veteran was diagnosed with lumbar spondylosis in July 2015, many years after service.  A July 2015 X-ray showed lumbosacral osteophytosis and a July 2015 MRI showed lumbar spondylosis.  In a July 2015 private treatment note, he reported a 6 to 7 history of low back pain that he managed with hot compress and bed rest.  This evidence suggests that the initial symptoms related to the low back were nearly three decades after discharge.

As lumbar spondylosis or osteophytosis are not listed as a "chronic disease" under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  Similarly, the one-year presumption does not apply.  Overall, the medical evidence does not show that the Veteran's current back disorder, which was diagnosed over 30 years after service, is related to his active duty service.  

With respect to both claims, the Board places significant probative value on the VA examination and the clinical records.  The examination was adequate for evaluation purposes.  The examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  

Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  Further, there is no contradicting medical evidence of record.  Therefore, the VA examiner's opinion is of great probative value.

The Board has considered the Veteran's lay statements that heart disease is due to herbicide exposure and his low back is due to heavy lifting.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to offer an opinion as to the etiology of his current disorders due to the medical complexity of the matters involved.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462.   

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the examination report and clinical findings than to his statements.  In light of the above discussion, the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeals are denied.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 20 percent for diabetes mellitus is denied.

Service connection for hypertensive heart disease is denied.

Service connection for a low back disorder is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


